Citation Nr: 1203806	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-36 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include post-traumatic stress disorder (PTSD) and anxiety disorder not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, inter alia, denied the Veteran's request for service connection for PTSD.

The Board notes that while Veteran made a claim for service connection for a specific psychiatric disability, the Board has recharacterized the service connection claim to an acquired psychiatric disability, to include PTSD and anxiety disorder NOS.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (noting that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required with respect to the Veteran's claim for an acquired psychiatric disability.

Once VA provides a Veteran with a medical examination, due process requires that VA notify the veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

In the instant case, the evidence of record is unclear as to whether the Veteran has a current diagnosis of PTSD.  An August 2007 four-question "PTSD Screen" indicated that the results were positive for a diagnosis of PTSD.  A September 2007 VA clinician diagnosed the Veteran with "PTSD, mild-mod."  

As a result of the above medical evidence, VA provided the Veteran with a psychological examination in January 2008, the report of which concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examination report is inadequate for a number of reasons.  While the examiner's opinion stated that the examiner reviewed the evidence of record, the examiner did not discuss any of the above evidence of record suggesting that the Veteran may have a diagnosis of an acquired psychiatric condition.  The examiner noted that the Veteran experienced current persistent re-experiencing of in-service traumatic events, but then stated the opposite: that the Veteran "reported that he did have symptoms of PTSD in the past but no [sic] now."  This examination report is both unclear and internally contradictory, and it is therefore inadequate for the purpose of rendering a decision in the instant case.  On remand, the Veteran must be afforded another examination to determine the nature and etiology of any current acquired psychiatric disorder to include PTSD.

Additionally, subsequent May 2008 VA psychiatric treatment records confirm that the Veteran has been diagnosed with anxiety disorder NOS.  The record contains no opinion regarding the possible relationship of this condition to the Veteran's active duty military service, and such opinion must be obtained on remand. 




Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issue on appeal.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.

2.  Then schedule the Veteran for an examination with a VA examiner of appropriate expertise, but not the examiner who conducted the January 2008 examination, to ascertain the etiology of any current acquired psychiatric disability.  

The RO or AMC should notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  Notify the Veteran that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2011).

Following a review of this remand directive, a complete review of the Veteran's claims file, and examination of the Veteran, the examiner should:

a.  Identify any acquired psychiatric disorder, to include PTSD, that is currently manifested or which is indicated in the record at any time since July 2007.  

b.  If PTSD is identified, the examiner should address whether the diagnosis of PTSD is consistent with the criteria for a diagnosis under the DSM-IV.  If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner should comment upon any link between the current symptomatology and the Veteran's conceded stressors.  

If the examiner finds that the Veteran's condition does not satisfy a particular PTSD axis, such finding must be accompanied with a full discussion of the relevant evidence of record.  Specifically, the examiner must opinion must address why the medical evidence of record from August 2007, September 2007, and May 2008 is insufficient to support a diagnosis of PTSD.

If the examiner determines that the Veteran has a current PTSD disability, then the examiner should determine whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's PTSD is etiologically related to the Veteran's active military service.

c.  For any other diagnosed acquired psychiatric disorder, including anxiety disorder NOS, the examiner should provide an opinion whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any such disorder is etiologically related to the Veteran's active military service.  

The examiner must review the Veteran's claims file prior to the examination of the Veteran.  The examiner's report must explicitly state that such review occurred.  Any indicated studies should be performed, and the rationale for each opinion expressed must be provided.

3.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


